Citation Nr: 1043706	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, 
including as secondary to service-connected lumbosacral strain 
with sclerosis.  

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with sclerosis.      

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to October 
1990.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of March 2005, January 2007 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

The Board remanded these claims to the RO for additional action 
in March 2010.  For the reason explained below, the Board again 
REMANDS these claims to the RO via the Appeals Management Center 
in Washington, D.C.  


REMAND

In March 2010, the Board remanded this claim to the RO for the 
purpose of affording the Veteran a VA examination, during which 
an examiner was to determine whether the Veteran had a disability 
of the left leg, including a neurologic disability associated 
with his service-connected back disability, and to reconcile his 
opinion in this regard with a report of VA examination conducted 
in October 2006, which showed weakened motor strength in the 
hips, knees and ankles, and a report of magnetic resonance 
imaging, which showed early degenerative disc disease at L3-L4.  

While the case was in remand status, the RO afforded the Veteran 
a VA examination, as instructed, and the VA examiner provided the 
requested opinion.  Specifically, he found that the Veteran did 
not have a left leg disability or any signs of radicular symptoms 
on the left.  As well, after conducting appropriate testing, he 
confirmed early degenerative disc disease.  He did not, 
however, address the significance of the October 2006 VA 
examination findings, as was specifically asked under 1(a) of 
the remand instructions.  

As the Board explained in its Remand, such a discussion is 
necessary because, in determining whether the Veteran has a 
current left leg disability, all evidence dated during the course 
of the appeal, or which refers to that time period is relevant.  
Such a disability need not be present on the most recent 
examination; rather, it must be present at some point during the 
course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 
(2007).  As such, the Board needs to know whether the findings 
shown during the previously noted VA examination establish the 
presence of a left leg disability at that time.

If not, the Board needs to know whether the findings shown during 
the previously noted VA examination and the results of the 
magnetic resonance imaging establish that the Veteran had 
neurologic impairment at that time.  As the Board also explained 
in its Remand, even if the Veteran does not now have neurologic 
impairment secondary to his back disability, in rating this 
disability, the Board may assign staged ratings based on a 
finding of neurologic impairment at earlier points in the appeal.  
Hart v. Mansfield, 21 Vet. App. 506 (2007).  

At this point, the Board is unclear whether the abnormal findings 
shown in October 2006 represent symptoms of an independent left 
leg disorder, or are part of the Veteran's developing 
degenerative disc disease of the lumbar spine, or constitute 
neurologic impairment related to his low back disability.    

A Board REMAND imposes upon VA's Secretary a concomitant duty to 
ensure compliance with the terms of the REMAND.  When the RO 
fails to comply with the Board's orders set forth therein, the 
Board must insure subsequent compliance by returning the claims 
file for completion of previously requested action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Based on the fact that the report 
of the VA examination is incomplete, the Board must return this 
case to the VA examiner for an addendum opinion that complies 
with the Board's March 2010 remand directives.    

Additionally, when the Veteran was examined in June 2010, the 
examiner indicated the Veteran was seeking vocational 
rehabilitation to find a job that was more sedentary.  The Board 
finds that the Veteran's vocational rehabilitation file is 
relevant to his claim for entitlement to a TDIU, which file 
should be associated with the claims folder.  

This case is REMANDED for the following action:

1.  Return this case to the VA examiner who 
conducted the June 2010 examination for an 
addendum opinion in support of this appeal.  
Request the examiner to review this Remand 
and confirm in her written report that she 
did so.  Request the examiner to then:

a) Review the report of VA 
examination conducted in October 
2006, which shows weakened motor 
strength in the hips, knees and 
ankles, and the August 2004 
report of magnetic resonance 
imaging, which shows early 
degenerative disc disease at L3-
L4;  

b) Specifically opine whether the 
findings shown in October 2006 
represent then present symptoms 
of an independent left leg 
disorder, or of the Veteran's 
developing degenerative disc 
disease of the lumbar spine; 

c) If the findings represent 
symptoms of the developing 
degenerative disc disease of the 
lumbar spine, indicate whether 
they constitute neurologic 
impairment and, if so, describe 
the severity thereof;    

d) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

e) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and indicate whether 
there is any outstanding evidence 
that may be obtained to aid in 
providing the requested opinion.

2.  Readjudicate the Veteran's claims based 
on all of the evidence of record.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if in order.  The 
Veteran has the right to submit additional evidence and argument 
on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

These claims must be afforded expeditious treatment.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

